      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 1 of 20



 1   DENNIS J. HERRERA, State Bar # 139669         Kaspar Stoffelmayr (pro hac vice)
     City Attorney                                 kaspar.stoffelmayr@bartlitbeck.com
 2   RONALD P. FLYNN, State Bar # 184186           Katherine M. Swift (pro hac vice)
     Chief Deputy City Attorney
 3   YVONNE R. MERE, State Bar # 173594            kate.swift@bartlitbeck.com
     Chief of Complex & Affirmative Litigation     BARTLIT BECK LLP
 4   OWEN J. CLEMENTS, State Bar # 141805          54 West Hubbard Street
     SARA J. EISENBERG, State Bar # 269303         Chicago, IL 60654
 5   JAIME M. HULING DELAYE, State Bar #           Telephone: 312.494.4400
     270784                                        Facsimile: 312.494.4440
 6   Deputy City Attorneys
     Fox Plaza
 7   1390 Market Street, Sixth Floor               Charles J. Stevens (SBN 106981)
     San Francisco, CA 94102                       cstevens@gibsondunn.com
 8   Telephone: 415.554.3597                       Joshua D. Dick (SBN 268853)
     jaime.hulingdelaye@sfcityatty.org             jdick@gibsondunn.com
 9                                                 Kelsey J. Helland (SBN 298888)
     Attorneys for Plaintiff The People of the     khelland@gibsondunn.com
10   State of California, acting by and through
     San Francisco City Attorney Dennis J.         GIBSON DUNN & CRUTCHER LLP
11   Herrera                                       555 Mission Street, Suite 3000
                                                   San Francisco, CA 94105
12   Additional counsel appear on signature page   Telephone: 415.393.8200
                                                   Facsimile: 415.393.8306
13
                                                   Attorneys for Defendant Walgreen Co.
14

15                                                 Additional counsel appear on signature page
                                     UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19   THE CITY AND COUNTY OF SAN                        Case No. 3:18-cv-07591-CRB-JSC
     FRANCISCO, CALIFORNIA and THE PEOPLE
20   OF THE STATE OF CALIFORNIA, Acting by
     and through San Francisco City Attorney DENNIS    JOINT STATUS UPDATE
21   J. HERRERA,
                                                       Judges: Hon. Charles R. Breyer and
22                     Plaintiffs,                     Jacqueline Scott Corley

23               v.                                    Courtroom: Via Videoconference

24   PURDUE PHARMA L.P., et al.                        Hearing Date: December 18, 2020

25                     Defendants.                     Hearing Time: 9:00 a.m.

26

27

28

                                                                               JOINT STATUS UPDATE
     2101232.3                                                          CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 2 of 20



 1               The parties respectfully submit this Joint Status Update in advance of the Court’s
 2   discovery conference scheduled for December 18, 2020 at 9:00 a.m.
 3   I.          JOINT STATEMENT REGARDING SCHEDULE AND DISPUTE RESOLUTION
 4                The parties jointly report on a number of case developments that have taken place since
 5   the last conference with the Court.
 6               A.     Deposition Protocol
 7               On November 20, 2020, the parties submitted a stipulation and proposed order on a
 8   remote deposition protocol which, among other things, sets forth the proposed procedure for
 9   depositions during the pandemic, establishes a further deadline (January 15, 2021) for the parties
10   to present propose numerical limitations on depositions, and allows each side to take up to 10
11   depositions in the interim. Dkt. 387. The Court has not yet entered the order, and the parties are
12   prepared to address any questions the Court may have about it.
13               B.     Designation of Remand Record
14               On December 2, 2020, the parties filed a Joint Stipulation of Designation of Remand
15   Record Pursuant to JPML Rule 10.4(a). Dkt. 391.
16               C.     Briefing on Mode of Trial
17               On November 20, 2020, and December 10, 2020, respectively, Plaintiff and Defendants
18   filed their simultaneous opening and responsive briefs “addressing whether the Court must hold a
19   bench or jury trial on” Plaintiff’s UCL, FAL, and nuisance claims (the claims remaining after the
20   motion to dismiss order). See Dkts. 385, 387, 395-96. Plaintiff takes the position that all three
21   claims may be tried by the Court; Defendants argue that they must be tried by a jury.
22               D.     Order re Motion to Certify Order for Interlocutory Appeal
23               The Distributor Defendants moved the Court to certify portions of its motion to dismiss
24   Order for interlocutory appeal under 28 U.S.C. § 1292(b). Dkt. 327. The Court denied the
25   motion on November 9, 2020. Dkt. 344.
26               E.     Order re Endo International’s Motion for Reconsideration
27               Defendant Endo International plc, moved for reconsideration of the order denying its
28   motion to dismiss for lack of personal jurisdiction. Dkt. 321. The Court denied the motion on

                                                                                        JOINT STATUS UPDATE
     2101232.3                                         -1-                       CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 3 of 20



 1   December 7, 2020. Dkt. 392.
 2               F.     Teva’s Petition for Writ of Mandamus
 3               Teva Pharmaceutical Industries Ltd. filed a petition for writ of mandamus, asking the
 4   Ninth Circuit to reverse the Court’s denial of Teva’s motion to dismiss for lack of personal
 5   jurisdiction. Plaintiff’s response is due on December 23, 2020.
 6               G.     Related Case
 7               On October 14, 2020, a separate case, Smith v. Walgreens Boots Alliance, Inc., No. 20-cv-
 8   05451-CRB, was related to this one and assigned to Judge Breyer. Walgreens filed its Motion to
 9   Dismiss on November 20, 2020. Dkt. 35. Plaintiff’s opposition brief is due December 29, 2020,
10   and Walgreens’ reply brief is due January 12, 2021. The hearing date for the motion is scheduled
11   for January 28, 2021.
12               H.     Discovery Motions
13               The parties have briefed a number of disputes pursuant to the revised resolution protocol
14   outlined in Discovery Order No. 2. The disputes are identified in the chart below for ease of
15   reference.
16   Moving Party Responding Dispute                                                                   Dkt.
                  Party
17   Plaintiff            McKesson       Geographic and temporal scope of McKesson’s                   397
18                                       document productions
     Manufacturer         Plaintiff      Plaintiff’s responses to certain interrogatories              399
19   Defendants
20   Manufacturer         Plaintiff      Plaintiff’s responses to RFPs on claims and encounter         400
     Defendants                          data and mortality records
21
     All                  Plaintiff      Deadline for further supplementation re abatement             401
22   Defendants                          categories
23   Plaintiff            Allergan       Allergan’s responses to RFPs re settlement with Teva          403

24   Plaintiff            Endo           Temporal scope, custodians, and other issues relevant
                                         to Plaintiff’s RFPs
25
     II.         PLAINTIFF’S STATEMENT
26
                 The parties have continued to work diligently since the last status conference. This
27
     statement outlines the status of issues the parties have resolved and those that will require the
28

                                                                                         JOINT STATUS UPDATE
     2101232.3                                         -2-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 4 of 20



 1   Court’s input.
 2               A.     Plaintiff’s Discovery Efforts
 3                      1.      PFS Amendment
 4               Plaintiff served a Third Amended Plaintiff Fact Sheet on November 6, 2020, and a Fourth
 5   Amended Plaintiff Fact Sheet on December 11, 2020. The Third Amended Plaintiff Fact Sheet
 6   added specificity to the categories of abatement the People seek and revised certain responses to
 7   reflect the dismissal of the City and County of San Francisco as a party to the case. The Fourth
 8   Amended Fact Sheet reflects amendments to certain categories of information requested by
 9   Defendants, including the approximate date on which the People were first injured, additional
10   specificity as to the forms of injunctive, legal, and equitable relief sought, and further clarification
11   of the departments relevant to the People’s proposed categories of abatement and the employees
12   whose documents are within the People’s possession, custody, or control.
13                      2.      Plaintiff’s Ongoing Production
14               Since the last status conference, Plaintiff has produced an additional 58,695 documents,
15   comprising 264,027 pages, which brings Plaintiff’s total production to 157,739 documents and
16   868,396 pages. These productions include responsive documents from a non-custodial database
17   from the Department of Public Health (“DPH”) as well as emails collected from 23 custodians
18   across eight San Francisco departments: DPH, the Office of the Medical Examiner, the Police
19   Department, the Fire Department, the Department of Homelessness and Supportive Housing,
20   the Department Public Works, the Adult Probation Department, and the Library. Plaintiff
21   continues to collect and review documents from additional custodians and databases identified
22   to Defendants, and production of those documents will continue on a rolling basis.
23               B.     Defendants’ Productions
24               As indicated in the previous submission, certain Defendants have deemed produced in
25   this action documents produced in other related cases in response to Plaintiff’s requests for
26   production, but many have refused to identify with sufficient specificity the purportedly
27   responsive documents in those productions. A number of defendants have also produced zero
28   documents—or very close to it—collected specifically for this case, including Allergan (0

                                                                                        JOINT STATUS UPDATE
     2101232.3                                          -3-                      CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 5 of 20



 1   documents), Noramco (0 documents), Teva (0 documents) and Walgreens (6 documents).
 2           C.      Schedule for Expert Reports
 3           Shortly after the last conference before the Court, Judge Breyer entered the Order re Joint
 4   Status Update, which held that the “parties shall simultaneously exchange initial expert reports on
 5   June 11, 2021 and rebuttal reports on July 16, 2021.” Dkt. 356. Five days later, Your Honor
 6   entered Discovery Order No. 2, which did not reference Judge Breyer’s Order re Joint Status
 7   Update but set a deadline of April 16, 2021, for “Plaintiff’s expert disclosures.” Dkt. 382 at 2.
 8   These deadlines appear to conflict, and it is unclear to Plaintiff which one is operative.1
 9           Plaintiff respectfully submits that if the April deadline currently controls, then that
10   deadline should be vacated and the issue revisited at a later date. Several considerations inform
11   this suggestion.
12           First, Defendants’ interest in early expert disclosures will likely be satisfied by Plaintiff’s
13   commitment to providing even more detail on the categories for which it intends to seek
14   abatement prior to serving expert reports. The initial justification for advancing Plaintiff’s expert
15   deadline was to address Defendants’ purported need for further details to inform their fact
16   discovery on abatement. Plaintiff maintains that this is unnecessary for a host of reasons
17   addressed in briefing before the Court. See Dkt. 401. Regardless, in the spirit of compromise,
18   Plaintiff has committed to providing even more detail through a further PFS amendment.
19   Defendants complain below that none of the PFS amendments “provides anything close to an
20   expert disclosure on remedies”—this is true and precisely the point. The PFS was never intended
21   to—and simply cannot, for a host of reasons—substitute for expert reports. That’s not what it is
22   for. What it can and will provide, however, is all the information Defendants need to propound
23   any legitimate fact discovery. Plaintiff therefore believes that Defendants’ interest in early expert
24   disclosures will be moot, and that the most prudent course of action is to either ratify the June
25   deadline reflected in the Order re Joint Status Update or to vacate the expert report deadlines set
26   forth in Discovery Order No. 2 and revisit the issue following Plaintiff’s further disclosures.
27
     1
       Shortly after Your Honor issued Discovery Order No. 2, Plaintiff asked Defendants to join an
28   email to the Courtroom Deputy seeking clarification. Defendants refused and advised that, in
     their view, the “appropriate way” to raise this issue “is via the next status conference statement.”
                                                                                        JOINT STATUS UPDATE
     2101232.3                                       -4-                         CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 6 of 20



 1           Second, disclosing expert reports before the close of fact discovery has the potential to
 2   create more problems than it solves, as additional post-expert fact discovery may require
 3   Plaintiff’s experts to issue supplemental reports accounting for that additional discovery. See
 4   Fed. R. Civ. P. 26(e). This sequence would also be inconsistent with the procedure adopted in
 5   other opioid case tracks and arguably in tension with the spirit of Fed. R. Civ. P. 26(a)(2)(D)(i),
 6   which sets a default expert disclosure deadline just 90 days before trial.
 7           Third, since the last conference, the Track 32 trial previously set for May 2021 has been
 8   continued to October 2021, and the plaintiffs’ expert reports in that track will—subject to
 9   confirmation from the court—be due on April 16, 2021, the same date that Your Honor proposed
10   for the People’s expert reports in this case (and 28 days after the close of all fact discovery in that
11   case). Although no experts have been disclosed in either track, it should come as no surprise to
12   Defendants here that there is likely to be considerable overlap between the Track 3 experts—
13   many of whom were disclosed and vetted in previous tracks—and those who will be used in this
14   case. The expert reports are detailed and labor-intensive, and it would be inefficient and
15   unnecessarily burdensome to require the experts to prepare reports for two jurisdictions
16   simultaneously. In addition, simultaneous plaintiff reports would complicate subsequent expert
17   deposition scheduling for both plaintiffs and defendants.
18           Defendants’ suggestion below that this is a conflict “of Plaintiff’s own making” is entirely
19   misleading, and their accusation that Plaintiff manufactured a conflict for strategic advantage is
20   unbecoming and untrue. Yes, an attorney representing the People participated in the negotiations
21   of the Track 3 deadlines, but the Track 3 plaintiffs initially proposed expert disclosure deadlines
22   in mid-March and modified their proposal to accommodate input from the special master and,
23   importantly, the defendants’ insistence that the schedule allow more time for fact discovery.
24   Moreover, the proposal was made at a time when—because Defendants requested that the parties
25   wait to seek clarification—the operative deadline in this case remained unclear.
26

27
     2
28     Track 3 or “CT3” refers to the case before Judge Polster brought by two counties in Ohio
     against the retail pharmacies in their capacities as dispensers (as opposed to distributors).
                                                                                      JOINT STATUS UPDATE
     2101232.3                                       -5-                       CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 7 of 20



 1               D.     Other Matters Likely to Need the Court’s Attention
 2                      1.      Walgreens’ Dispensing Data

 3               Plaintiff notes that Court intervention may soon be required with respect to the production

 4   of Walgreens’ dispensing data, which will inform Plaintiff’s expert analysis and is a necessary

 5   predicate for the “red flag analysis” that Defendants have demanded during the fact discovery

 6   period. The parties continue to meet and confer about the contours of that data, including (1) the

 7   geographic scope (whether data will be provided for all of California, only for San Francisco, or

 8   something in between) and (2) whether the data will include the opioid codeine. Depending on

 9   the outcome of these negotiations, Plaintiff may seek guidance from this Court in the near future

10   on one or both of these issues.

11               In the meantime, however, Walgreens has indicated that it has already prepared a data file

12   on a San Francisco-only basis that excludes codeine, but it refuses to produce that file while the

13   parties meet and confer about the remaining two issues. Walgreens has represented multiple

14   times that the San Francisco data is already one click away. Plaintiff would appreciate the Court

15   encouraging Walgreens to produce it now, which will allow Plaintiff to make significant progress

16   even while negotiating the contours of additional discovery.

17                      2.      Criminal Record Information

18               Plaintiff does not agree with Defendants that Court intervention should be necessary with

19   respect to a stipulation regarding criminal record information. California law provides

20   significant, non-negotiable protections for documents containing Criminal Offender Record

21   Information (“CORI”), such that the City Attorney’s Office and outside counsel cannot even

22   review documents containing CORI, let alone produce them to Defendants, without entry of a

23   court order. See, e.g., Cal. Code Regs. tit. 11, § 703(b) (“Criminal offender record information

24   may be released, on a need-to-know basis, only to persons or agencies authorized by court order,

25   statute, or decisional law to receive criminal offender record information.”). What Defendants

26   characterize below as Plaintiff’s “refusal” to review documents containing CORI absent court

27   order is nothing more than Plaintiff’s insistence on following the law.

28               Defendants’ demands for documents containing CORI are unprecedented in Plaintiff’s

                                                                                        JOINT STATUS UPDATE
     2101232.3                                         -6-                       CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 8 of 20



 1   civil litigation experience. Nevertheless, Plaintiff has worked diligently to resolve this
 2   issue. Upon further examination of Plaintiff’s legal obligations, Plaintiff proposed changes to the
 3   stipulation on December 3, 2020, to account for the requirement under California law that
 4   Defendant demonstrate a “compelling need” prior to the production of documents containing
 5   CORI. See Cal. Penal Code § 13300(c) (“The local agency may furnish local summary criminal
 6   history information, upon a showing of a compelling need . . . .”). Plaintiff proposed that prior to
 7   the production of any documents containing CORI, the parties submit to the Court a proposed
 8   order with a simple two-column chart containing Plaintiff’s description of the documents at issue
 9   in one column and Defendants’ statement of need in another. Plaintiff is eager to submit the
10   stipulation to the Court, which will facilitate review of documents. Defendants have not
11   suggested any revisions and posed written questions about Plaintiffs’ December 3 proposal for the
12   first time in an email sent during the parties’ meet and confer about this status report on
13   December 16. Plaintiff responded in less than an hour and confirmed, per Defendants’ request,
14   how CORI is defined and that CORI protections implicate police records. Plaintiff is amenable to
15   providing its proposal the Court for its own consideration.
16               E.     Proposed Agenda for Status Conference
17               Plaintiffs submit that the status conference should address the issues outlined herein.
18   III.        DEFENDANTS’ STATEMENT
19               A.     Matters Likely to Need the Court’s Attention
20               The parties are meeting and conferring on a number of matters related to discovery
21   requests that are not yet ripe for the Court’s consideration. However, Defendants believe that the
22   following issues may require the Court’s attention as this case progresses.
23                      1.      Deadlines for Expert Reports
24               On November 12, 2020, Judge Breyer entered an order setting a deadline of June 11,
25   2021, for the simultaneous exchange of expert reports. Dkt. 356. On November 17, 2020, this
26   Court set a deadline of April 16, 2021, for Plaintiff’s initial expert disclosures, Dkt. 382,
27   confirming the Court’s oral order during the discovery conference on November 12, 2020.
28   Plaintiff has suggested there is some ambiguity between these two orders, and some question

                                                                                          JOINT STATUS UPDATE
     2101232.3                                          -7-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 9 of 20



 1   whether this Court’s November 17 order is effective. Defendants disagree that there is any
 2   confusion on this point, as this Court is charged with handling discovery, and has issued an order
 3   consistent with the last status conference and the Court’s statements in several status conferences
 4   regarding the importance of Plaintiff providing certain expert discovery early, so that Defendants
 5   can conduct necessary additional fact discovery.
 6               Plaintiff’s assertion that providing additional updates to the Plaintiff Fact Sheet solves this
 7   problem falls short. To date, Plaintiff has served four amended fact sheets, and none of them
 8   provides anything close to an expert disclosure on remedies. Indeed, Plaintiff has taken the
 9   position that it cannot provide key information until expert discovery, including information
10   related to its purported abatement remedies. For that reason alone, Plaintiff’s expert disclosures
11   should remain due on the April 16, 2021, date set by the Court.
12               Moreover, Plaintiff’s complaint that the April 16 deadline conflicts with the not-yet-
13   entered MDL deadline for plaintiffs’ expert reports in Track 3 ignores the fact that Plaintiff’s
14   counsel here also negotiated the new schedule in the MDL. The MDL Track 3 schedule was
15   reached by agreement of the parties. In fact, Plaintiff’s counsel here proposed the April 16
16   deadline in Track 3, long after this Court had already entered the April 16 deadline here. Any
17   conflict in the two case schedules is of Plaintiff’s own making and was presumably by design.
18               Finally, as the party with the burden of proof, Plaintiff’s expert disclosures should come
19   first, no matter when they are due. On Plaintiff’s proposed schedule, Defendants would not
20   receive essential information until Plaintiff’s expert reports. Defendants will need time to review
21   those reports and depose Plaintiff’s experts before responding. Setting a schedule with staggered
22   expert reports—with Defendants’ reports following Plaintiff’s reports—is also consistent with the
23   expert disclosure schedules set in the MDL bellwether cases, including the Track 3 schedule
24   negotiated by Plaintiff’s counsel in this case. There is no reason to deviate from that practice, and
25   good reason not to.
26                      2.      California Board of Pharmacy Subpoenas
27               Your Honor heard oral argument on the California Board of Pharmacy’s Motion to Quash
28   Defendants’ subpoena on December 3, 2020. Dkt. 390. Among other things, this Court deferred

                                                                                           JOINT STATUS UPDATE
     2101232.3                                           -8-                        CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 10 of 20



 1   ruling on certain of Defendants’ document requests to the Board that are similar to requests
 2   pending before the California Court of Appeal, specifically those seeking investigation files,
 3   administrative records, and CURES data. Defendants wish to bring to the Court’s attention that
 4   these issues affect other outstanding subpoenas, including subpoenas to the California
 5   Department of Justice (discussed further below), the California State Medical Board, and the
 6   Dental Board of California, which also seek CURES data and investigation files. Given the
 7   importance of the information Defendants seek from these third-parties, significant delays in any
 8   rulings from the California courts may require Defendants to seek relief from the schedule.
 9                  3.     California Department of Justice Subpoena
10          On behalf of Defendants, McKesson served a document subpoena on the California
11   Department of Justice (CA DOJ) on September 22, 2020. Since that time, McKesson has met and
12   conferred repeatedly with counsel for CA DOJ. The parties have managed to narrow the areas of
13   dispute, but CA DOJ continues to object to producing certain categories of documents and data,
14   including investigation files and CURES data.3 Defendants do not want to burden the Court with
15   motion practice that, like the Board of Pharmacy discovery, the Court has determined must await
16   resolution of the pending state court writ proceedings; but Defendants also need to ensure that
17   they preserve their rights to enforce the subpoena. Defendants therefore request the Court’s
18   guidance on whether the disputed issues should be briefed now and held in abeyance, or deferred
19   for the time being.
20                  4.     Criminal Record Information
21          At Plaintiff’s request, the parties negotiated a stipulation regarding the production of
22   Criminal Record Information (“CRI”). Defendants believed that negotiation was completed in
23   November. But after Defendants provided authority for filing the stipulation with the Court,
24   Plaintiff demanded a new provision that would require the Court to find a “compelling need”
25   before discoverable information could be produced pursuant to the stipulation. Defendants
26   promptly met and conferred with Plaintiff on this changed position and are working through
27
     3
28     Although the Board of Pharmacy is in possession of some CURES data, CA DOJ has custody
     over the database itself.
                                                                               JOINT STATUS UPDATE
     2101232.3                                   -9-                    CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 11 of 20



 1   various questions about it. But Defendants are concerned that Plaintiff’s belated changes to this
 2   stipulation—and Plaintiff’s refusal to review any documents that could contain CRI before a
 3   stipulation is entered, or even define what sort of documents it intends to withhold as containing
 4   CRI—jeopardizes the schedule.
 5               B.     Status of Party Discovery
 6                      1.      Defendants’ Discovery Requests
 7               Defendants are meeting and conferring with Plaintiff regarding Plaintiff’s responses to
 8   Walgreen’s second and third requests for production and first and second set of interrogatories,
 9   and Plaintiff’s responses to Distributors’ first requests for production and first and second set of
10   interrogatories. To date, Plaintiff has not produced important information required to be
11   produced at the outset of the case, including the investigative files of the healthcare providers
12   identified in the Plaintiff Fact Sheet as having been investigated concerning their prescribing of
13   Prescription Opioids. Plaintiff reports that the delay is related to COVID-19. To date, Plaintiff
14   has been unable to confirm which of its custodial files are substantially complete, but has agreed
15   to provide this information in the near future.
16                      2.      Defendants’ Document Productions
17               Plaintiff is already in possession of tens of millions of pages of documents that
18   Defendants produced in the MDL and other opioid litigation. For certain Defendants, this
19   includes tens of thousands of documents from custodians with information specific to
20   San Francisco who also happen to have non-San Francisco-specific information. See, e.g., ECF
21   No. 397 at 4 n.7. Other Defendants, like Noramco, do not have custodians with information
22   specific to San Francisco.
23               Since the last status conference, Defendants have made additional productions. These
24   include productions by Janssen, ABDC, and Par. Certain Defendants’ lack of or relatively low
25   productions to date are largely attributable to the ongoing meet and confer process. For example,
26   Walgreens has been negotiating with Plaintiff over the scope of production of patient prescription
27   dispensing data for months. Plaintiff has made multiple new requests regarding the scope of that
28   production just in the past week. Walgreens cannot agree to produce its dispensing data until

                                                                                         JOINT STATUS UPDATE
     2101232.3                                          - 10 -                    CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 12 of 20



 1   those negotiations are complete, given the sensitivity of the patient medical information contained
 2   in the data.
 3               Moreover, the number of additional documents produced by certain Defendants in this
 4   case, as represented by Plaintiff above, is misleading and does not reflect that those documents
 5   include extensive jurisdiction-specific transactional data and Order Monitoring Program data that
 6   has been produced. Defendants will continue to work closely with Plaintiffs to finalize
 7   custodians and search terms and anticipate rolling out numerous additional productions once
 8   those negotiations are complete.
 9                      3.      Plaintiff’s Discovery Requests
10               The parties are meeting and conferring regarding responses to Plaintiff’s requests for
11   production from Teva, ABDC, Endo, Cardinal Health, Anda, Noramco, Janssen, and Walgreens.
12   These issues are not ripe for the Court’s consideration.
13               C.     Status of Other Third-Party Discovery
14               At the last status conference, Plaintiff reported that it has deemed certain San Francisco
15   departments and entities as outside of Plaintiff’s custody and control. Defendants either have
16   issued, or will issue, subpoenas to those San Francisco entities likely to have discoverable
17   information, among other third-party subpoenas.
18               Since submission of the last joint case management statement, Defendants have served
19   third-party subpoenas on Aetna, Anthem Blue Cross Life & Health Insurance, Co., Blue Shield of
20   California, California Public Employees’ Retirement System, Cigna Health & Life Insurance,
21   Co., OptumRx, Express Scripts, Inc., University of California San Francisco Office of Medical
22   Affairs & Governance, and the San Francisco District Attorney. Service of certain other third-
23   party discovery has been delayed due to COVID-19.
24

25   DATED: December 17, 2020                              Respectfully submitted,

26                                                         /s/ Elizabeth J. Cabraser
     DENNIS J. HERRERA                                     Elizabeth J. Cabraser
27   City Attorney                                         Richard M. Heimann
     RONALD P. FLYNN                                       Paulina do Amaral
28   YVONNE R. MERE                                        Kevin R. Budner
     OWEN J. CLEMENTS                                      Michael Levin-Gesundheit
                                                                                          JOINT STATUS UPDATE
     2101232.3                                          - 11 -                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 13 of 20



 1   SARA J. EISENBERG                      Jacob H. Polin
     JAIME M. HULING DELAYE                 LIEFF CABRASER HEIMANN &
 2   Deputy City Attorneys                  BERNSTEIN, LLP
     Fox Plaza                              275 Battery Street, 29th Floor
 3   1390 Market Street, Sixth Floor        San Francisco, California 94111-3339
     San Francisco, CA 94102                Telephone: 415.956.1000
 4   Telephone: 415/554-3957                Facsimile: 415.956.1008
     jaime.hulingdelaye@sfcityatty.org      ecabraser@lchb.com
 5
     Aelish M. Baig                         Paul J. Geller
 6   Matthew S. Melamed                     Mark J. Dearman
     Hadiya K. Deshmukh                     Dorothy P. Antullis
 7   ROBBINS GELLER RUDMAN & DOWD           ROBBINS GELLER RUDMAN & DOWD LLP
     LLP                                    120 East Palmetto Park Road, Suite 500
 8   Post Montgomery Center                 Boca Raton, FL 33432
     One Montgomery Street, Suite 1800      Telephone: 561/750-3000
 9   San Francisco, CA 94104                561/750-3364 (fax)
     Telephone: 415/288-4545                pgeller@rgrdlaw.com
10   415/288-4534 (fax)                     mdearman@rgrdlaw.com
     aelishb@rgrdlaw.com                    dantullis@rgrdlaw.com
11
     Thomas E. Egler                        Louise Renne
12   Carissa J. Dolan                       RENNE PUBLIC LAW GROUP
     ROBBINS GELLER RUDMAN & DOWD           350 Sansome Street, Suite 300
13   LLP                                    San Francisco, CA 94104
     655 West Broadway, Suite 1900          Telephone: 415/848-7240
14   San Diego, CA 92101                    415/848-7230 (fax)
     Telephone: 619/231-1058                lrenne@publiclawgroup.com
15   619/231-7423 (fax)
     tome@rgrdlaw.com
16   cdolan@rgrdlaw.com
17   Jennie Lee Anderson                    Kevin Sharp
     Audrey Siegel                          SANFORD HEISLER SHARP, LLP
18   ANDRUS ANDERSON LLP                    611 Commerce Street, Suite 3100
     155 Montgomery Street, Suite 900       Nashville, TN 37203
19   San Francisco, CA 94104                Telephone: 615/434-7000
     Telephone: 415/986-1400                615/434-7020 (fax)
20   415/986-1474 (fax)                     ksharp@sanfordheisler.com
     jennie@andrusanderson.com
21   audrey.siegel@andrusanderson.com
22   Edward Chapin                          David S. Casey, Jr.
     SANFORD HEISLER SHARP, LLP             Gayle M. Blatt
23   655 West Broadway, Suite 1700          Alyssa Williams
     San Diego, CA 92101                    CASEY GERRY SCHENK FRANCAVILLA
24   Telephone: 619/577-4253                BLATT & PENFIELD LLP
     619/577-4250 (fax)                     110 Laurel Street
25   echapin2@sanfordheisler.com            San Diego, CA 92101-1486
                                            Telephone: 619/238-1811
26                                          619/544-9232 (fax)
                                            dcasey@cglaw.com
27                                          gmb@cglaw.com
                                            awilliams@cglaw.com
28

                                                                        JOINT STATUS UPDATE
     2101232.3                           - 12 -                  CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 14 of 20



 1
     Ellen Relkin                                    Melinda Davis Nokes
 2   WEITZ & LUXENBERG P.C.                          WEITZ & LUXENBERG P.C.
     700 Broadway                                    1880 Century Park East
 3   New York, NY 10003                              Los Angeles, CA 90067
     Telephone: 212/558-5500                         Telephone: 310/247-0921
 4   212/344-5461 (fax)                              310/786-9927 (fax)
     erelkin@weitzlux.com                            mnokes@weitzlux.com
 5
     Paul F. Novak
 6   Tiffany Ellis
     WEITZ & LUXENBERG, P.C.
 7   24th Floor, The Fisher Building
     3011 W. Grand Boulevard
 8   Detroit, Michigan 48202
     Tel: (313) 800-4170
 9   pnovak@weitzlux.com
10   Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
     City Attorney Dennis J. Herrera
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   JOINT STATUS UPDATE
     2101232.3                                    - 13 -                    CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 15 of 20



 1   DATED: December 17, 2020                       Respectfully submitted,
 2   By: /s/ Steven J. Boranian                     By: /s/ Sonya D. Winner
 3       Steven J. Boranian (Bar No. 174183)            Sonya D. Winner (Bar No. 200348)
         Luke S. Porter (Bar No. 323847)                Nathan E. Shafroth (Bar No. 232505)
 4       REED SMITH LLP                                 Isaac D. Chaput (Bar No. 326923)
         101 Second Street, Suite 1800                  COVINGTON & BURLING LLP
 5       San Francisco, CA 94105                        Salesforce Tower
         Telephone: (415) 543-8700                      415 Mission Street, Suite 5400
 6       Facsimile: (415) 391-8269                      San Francisco, California 94105-2533
 7       sboranian@reedsmith.com                        Telephone: + 1 (415) 591-6000
         lporter@reedsmith.com                          Facsimile: + 1 (415) 591-6091
 8                                                      swinner@cov.com
          Eric J. Buhr (Bar No. 217528)                 nshafroth@cov.com
 9        Sarah B. Johansen (Nar No. 313023)            ichaput@cov.com
          REED SMITH LLP
10
          355 South Grand Avenue, Suite 2900            Attorneys for Defendant
11        Los Angeles, CA 90071                         McKesson Corporation
          Telephone: (213) 457-8000
12        Facsimile: (213) 457-8080
          ebuhr@reedsmith.com                       By: /s/ Neelum J. Wadhwani
13        sjohansen@reedsmith.com                       Neelum J. Wadhwani (Bar No. 247948)
                                                        Colleen McNamara (pro hac vice)
14
          Attorneys for Defendant                       Enu A. Mainigi (pro hac vice)
15        AmerisourceBergen Drug Corporation            WILLIAMS & CONNOLLY LLP
                                                        725 Twelfth Street, NW
16                                                      Washington, DC 20005
                                                        Tel: (202) 434-5000
17                                                      Fax: (202) 434-5029
                                                        nwadhwani@wc.com
18
                                                        emainigi@wc.com
19

20                                                      Edward W. Swanson, SBN 159859
                                                        August Gugelmann, SBN 240544
21                                                      SWANSON & McNAMARA LLP
22                                                      300 Montgomery Street, Suite 1100
                                                        San Francisco, California 94104
23                                                      Telephone: (415) 477-3800
                                                        Facsimile: (415) 477-9010
24                                                      ed@smllp.law
                                                        august@smllp.law
25

26                                                      Attorneys for Defendant
                                                        Cardinal Health, Inc.
27

28

                                                                               JOINT STATUS UPDATE
     2101232.3                                 - 14 -                   CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 16 of 20



 1   By: /s/ Zachary W. Byer                           By: /s/ Elizabeth A. Sperling
         Zachary W. Byer (S.B. #301382)                    Elizabeth A. Sperling (CA Bar No.
 2       KIRKLAND & ELLIS LLP                              231474)
 3       555 South Flower Street                           ALSTON & BIRD LLP
         Los Angeles, CA 90071                             333 South Hope Street, 16th Floor
 4       Tel: (213) 680-8400                               Los Angeles, CA 90071
         zachary.byer@kirkland.com                         Telephone: (213) 576-1000
 5                                                         Fax: (213) 576-1100
          Jennifer G. Levy, P.C. (pro hac vice)            elizabeth.sperling@alston.com
 6        KIRKLAND & ELLIS LLP
 7        1301 Pennsylvania Ave., N.W.                     Daniel G. Jarcho (pro hac vice)
          Washington, D.C. 20004                           ALSTON & BIRD LLP
 8        Tel: (202) 879-5000                              950 F Street, NW
          Fax: (202) 879-5200                              Washington, DC 20004
 9        jennifer.levy@kirkland.com                       Telephone: (202) 239-3300
                                                           Daniel.jarcho@alston.com
10
          Donna Welch, P.C. (pro hac vice)
11        Timothy W. Knapp, P.C. (pro hac vice)            Cari K. Dawson (pro hac vice)
          Karl Stampfl (pro hac vice)                      Scott A. Elder (pro hac vice)
12        KIRKLAND & ELLIS LLP                             Jenny A. Hergenrother (pro hac vice)
          300 North LaSalle, Chicago, IL 60654             ALSTON & BIRD LLP
13        Tel: (312) 862-2000                              1201 West Peachtree Street, Suite 4900
          Fax: (312) 862-2200                              Atlanta, GA 30309-3424
14
          donna.welch@kirkland.com                         Telephone: (404) 881-7000
15        tknapp@kirkland.com                              cari.dawson@alston.com
          karl.stampfl@kirkland.com                        scott.elder@alston.com
16                                                         jenny.hergenrother@alston.com
          Attorneys for Defendants Allergan Finance,
17        LLC f/k/a Actavis, Inc. f/k/a Watson             Attorneys for Defendant Noramco, Inc.
          Pharmaceuticals, Inc., Allergan Sales, LLC
18        and Allergan USA, Inc.
19                                                     By: /s/ Zachary Hill
                                                           Zachary Hill (S.B. #275886)
20                                                         MORGAN, LEWIS & BOCKIUS LLP
     By: /s/ Amy R. Lucas                                  One Market, Spear Street Tower
21       Amy R. Lucas (S.B. #264034)                       San Francisco, CA 94105-1596
         O’MELVENY & MYERS LLP                             Tel: (415) 442-1000
22       1999 Avenue of the Stars, 8th Floor               zachary.hill@morganlewis.com
23       Los Angeles, CA 90067
         Tel: (310) 553-6700                               Wendy West Feinstein (pro hac vice)
24       Fax: (310) 246-6779                               MORGAN, LEWIS & BOCKIUS LLP
         alucas@omm.com                                    One Oxford Centre, 32nd.Fl.
25                                                         Pittsburgh, PA 15219-6401
          Charles C. Lifland (S.B. #108950)                Tel: (412) 560-7455
26
          Sabrina H. Strong (S.B. #200292)                 wendy.feinstein@morganlewis.com
27        O’MELVENY & MYERS LLP
          400 South Hope Street                            Attorneys for Defendants
28        Los Angeles, CA 90071                            Teva Pharmaceuticals USA, Inc.;
                                                                                  JOINT STATUS UPDATE
     2101232.3                                    - 15 -                   CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 17 of 20



 1        Tel: (213) 430-6000                             Cephalon, Inc.; Actavis LLC; Actavis
          Fax: (213) 430-6407                             Pharma, Inc. f/k/a Watson Pharma, Inc.;
 2        clifland@omm.com                                Watson Laboratories, Inc.; Warner
 3        sstrong@omm.com                                 Chilcott Company LLC; Actavis South
                                                          Atlantic LLC; Actavis Elizabeth LLC;
 4        Amy J. Laurendeau (S.B. #198321)                Actavis Mid Atlantic LLC; Actavis
          O’MELVENY & MYERS LLP                           Totowa LLC; Actavis Kadian LLC;
 5        610 Newport Center Drive, 17th Floor            Actavis Laboratories UT, Inc. f/k/a
          Newport Beach, CA 92660                         Watson Laboratories, Inc.-Salt Lake
 6        Tel: (949) 823-6900                             City; and Actavis Laboratories FL, Inc.
 7        Fax: (949) 823-6994                             f/k/a Watson Laboratories, Inc.-Florida
          alaurendeau@omm.com
 8
          Stephen D. Brody (pro hac vice)             By: /s/ Sean O. Morris
 9        O’MELVENY & MYERS LLP                           Sean O. Morris (SBN 200368)
          1625 Eye Street, NW                             John D. Lombardo (SBN 187142)
10
          Washington, DC 20006                            ARNOLD & PORTER KAYE
11        Tel: (202) 383-5300                             SCHOLER LLP
          Fax: (202) 383-5414                             777 South Figueroa Street, 44th Floor
12        sbrody@omm.com                                  Los Angeles, CA 90017-5844
                                                          Tel: (213) 243-4000
13        Attorneys for Defendants Johnson &              Fax: (213) 243-4199
          Johnson, Janssen Pharmaceuticals, Inc.,         Sean.Morris@arnoldporter.com
14
          Ortho-McNeil-Janssen Pharmaceuticals,           John.Lombardo@arnoldporter.com
15        Inc., and Janssen Pharmaceutica, Inc.
                                                          Attorneys for Defendants Endo
16   By: /s/ Alan R. Ouellette                            Pharmaceuticals Inc., Endo Health
         Alan R. Ouellette (CA Bar No. 272745)            Solutions Inc., Par Pharmaceutical, Inc.,
17       FOLEY & LARDNER LLP                              and Par Pharmaceutical Companies,
         555 California Street, Suite 1700                Inc.
18
         San Francisco, CA 94104-1520
19       Telephone: (415) 434-4484
         Facsimile: (415) 434-4507                    By: /s/ Charles J. Stevens
20       aouellette@foley.com                             Charles J. Stevens (SBN 106981)
                                                          cstevens@gibsondunn.com
21        James W. Matthews (Pro Hac Vice)                Joshua D. Dick (SBN 268853)
22        Ana M. Francisco (Pro Hac Vice)                 jdick@gibsondunn.com
          Katy E. Koski (Pro Hac Vice)                    Kelsey J. Helland (SBN 298888)
23        FOLEY & LARDNER LLP                             khelland@gibsondunn.com
          111 Huntington Avenue                           GIBSON DUNN & CRUTCHER LLP
24        Boston, MA 02199-7610                           555 Mission Street, Suite 3000
          Telephone: (617) 342-4000                       San Francisco, CA 94105
25        Facsimile:    (617) 342-4001                    Telephone: 415.393.8200
26        jmatthews@foley.com                             Facsimile: 415.393.8306
          afrancisco@foley.com
27        kkoski@foley.com                                Kaspar Stoffelmayr (pro hac vice)
                                                          kaspar.stoffelmayr@bartlitbeck.com
28        Attorneys for Defendant Anda, Inc.              Katherine M. Swift (pro hac vice)
                                                                                 JOINT STATUS UPDATE
     2101232.3                                   - 16 -                   CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 18 of 20



 1                                              kate.swift@bartlitbeck.com
                                                BARTLIT BECK LLP
 2                                              54 West Hubbard Street
 3                                              Chicago, IL 60654
                                                Telephone: 312.494.4400
 4                                              Facsimile: 312.494.4440

 5                                              Alex Harris (pro hac vice)
                                                alex.harris@bartlitbeck.com
 6                                              BARTLIT BECK LLP
 7                                              1801 Wewatta Street, Suite 1200
                                                Denver, CO 80202
 8                                              Telephone: 303.592.3100
                                                Facsimile: 303.592.3140
 9
                                                Attorneys for Defendant Walgreen Co.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      JOINT STATUS UPDATE
     2101232.3                         - 17 -                  CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 19 of 20



 1                                                 ATTESTATION
 2               Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from the above signatories.
 4   Dated: December 17, 2020                                 By: /s/ Elizabeth J. Cabraser
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                           JOINT STATUS UPDATE
     2101232.3                                           - 18 -                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 404 Filed 12/17/20 Page 20 of 20



 1                                       CERTIFICATE OF SERVICE
 2               I hereby certify that, on December 17, 2020, service of this document was accomplished
 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF
 4   system.
 5
                                                      /s/ Elizabeth J. Cabraser
 6                                                       Elizabeth J. Cabraser
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                         JOINT STATUS UPDATE
     2101232.3                                       - 19 -                       CASE. NO. 18-CV-07591-CRB-JSC
